Title: Robert Walsh to Thomas Jefferson, 12 March 1818
From: Walsh, Robert
To: Jefferson, Thomas


                    
                        Dear Sir
                        City of Washington
March 12th 1818
                    
                    Your acceptable letter of the 19th Ulto: and the tract of Mr Tracy were received in due season. Owing to the attention which I found myself impelled by curiosity to give to the debates of Congress and the arguments of the Supreme Court, I did not find get leisure to Cast my eye over the work of Tracy, until yesterday. Mr Correa had read it before me, and prepared me to enjoy what may be truly described as an original and most profound enquiry into the Certainty of human knowledge. It is, however, misnamed as a treatise of Logic. It deals with the substance more than the forms, of reasoning. I will take care that it shall be carefully returned. The paragraph of your letter concerning the Register, I have Sent to Dobson, in the expectation that it may open his eyes to his own interests.
                    I Suffer at this moment a deep affliction in observing a great alteration in the appearance of Mr Correa. His health is evidently on the decline, and his spirits flag in proportion. The journey to Monticello in May will be the best remedy. The Society of your family, and an abstraction of Some weeks from political Concerns will minister efficaciously both to his body and mind.
                    I beg you to retain the volumes of Grimm as long as they continue to furnish amusement to you, or the members of your family. You will observe in perusing them, that they contain materials of  Much importance for the political history of France & Europe. The anecdotic part of them is that which has, tho’ undeservedly, attracted the attention even of the higher order of readers—I mean the chit-chat about the wits and amusements of Paris.
                    
                        I tender my very respectful compliments to Colonel & Mrs Randolph, and have the honor to be, with perfect consideration,
                        Dear Sir, Your obt servt
                        Robert Walsh Jr
                    
                